Citation Nr: 1002529	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-03 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbar strain, status-post L3-4 laminectomy and discectomy 
with mechanical low back pain and degenerative disc disease, 
evaluated as 20 percent disabling from August 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 
1990. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which assigned the Veteran's low 
back disability a temporary evaluation of 100 percent, 
effective April 1, 2004, based on surgical or other treatment 
necessitating convalescence.  A prior 20 percent evaluation 
resumed August 1, 2004.  


FINDING OF FACT

The competent medical evidence does not show that the 
Veteran's residuals of lumbar strain, status-post L3-4 
laminectomy and discectomy with mechanical low back pain and 
degenerative disc disease, result in forward flexion of the 
thoracolumbar spine of 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, any 
incapacitating episodes over the past 12 months, or chronic 
neurologic manifestations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent, from 
August 1, 2004, for residuals of lumbar strain, status-post 
L3-4 laminectomy and discectomy with mechanical low back pain 
and degenerative disc disease, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought was provided in a 
February 2007 letter.  This was followed by readjudication in 
an October 2007 supplemental statement of the case.  

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The Veteran submitted private medical records.  

The appellant was afforded VA medical examinations throughout 
the claim.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA reports and opinions obtained in 
this case are more than adequate, as they are predicated on a 
reading of the Veteran's claims file and medical records, 
laboratory findings, and physical examinations.  They 
consider all of the pertinent evidence of record, and the 
statements of the Veteran.  Additionally, clinical findings 
which are pertinent to the criteria applicable for rating the 
Veteran's low back disability were provided.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Turning to the merits of the Veteran's claim, disability 
ratings are based on average impairment in earning capacity 
resulting from a particular disability, and are determined by 
comparing symptoms shown with criteria in VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board must consider whether the Veteran is entitled 
to staged ratings at any time during the appeal period.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Veteran's low back disability is evaluated as spinal 
fusion, under Diagnostic Code 5241.  

The Rating Schedule provides for the evaluation of all spine 
disabilities (Diagnostic Codes 5235 to 5243) under a General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), unless the disability is rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Incapacitating Episodes 
Formula) (Diagnostic Code 5243).

The General Rating Formula provides that, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the General Rating Formula provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula, or under the Incapacitating 
Episodes Formula, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

A 40 percent disability rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

Note (1) provides that for purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula, whichever 
method results in a higher evaluation for that segment.  
Diagnostic Code 5243.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran contends that his service-connected low back 
disability warrants an evaluation in excess of 20 percent, 
even after the April 2004 surgery.  He generally contends 
that it results in pain, limitation of motion and affects his 
ability stand, walk or sit for extended periods of time.

Based on a thorough review of the record (which includes VA 
and private treatment records and VA examination reports), 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for an evaluation in excess of 20 
percent, from August 1, 2004, for residuals of lumbar strain, 
status-post L3-4 laminectomy and discectomy with mechanical 
low back pain and degenerative disc disease.

Private medical records reflect that in April 2004, the 
Veteran underwent anterior lumbar interbody fusions at L2-3, 
L3-4, and L5-S1 with fresh frozen precision femoral allograft 
implants and infused bone morphogenetic protein.  The pre-
operative and post-operative diagnosis was degenerative disc 
disease, L2-3, L4-5 and L5-S1.  As a result of this 
operation, the Veteran was granted a temporary 100 percent 
evaluation beginning April 1, 2004.  His prior 20 percent 
evaluation resumed August 1, 2004. 

The report of an August 2004 VA examination provides that the 
Veteran reported that his recent surgery had been due to 
severe low back pains and shooting pains down his right leg.  
The Veteran reported that he sometimes had constant pressure 
in his low back, but only  intermittent pain when sitting or 
standing too long.  He denied shooting pains currently.  The 
Veteran had worked in the Social Security Administration but 
had not been employed since January 2004 due to his low back 
pain.  He believed he would be ready to return to work fairly 
soon.  He was currently limited due to back pain and surgery.  

On physical examination, the Veteran's low back had a well 
healed scar of the lumbar region.  He had no point tenderness 
of the lumbar region.  Forward flexion was from zero to 40 
degrees, extension was from zero to 10 degrees, lateral 
flexion was from zero to 15 degrees bilaterally, and lateral 
rotation was from zero to 20 degrees bilaterally.  He did 
have some pain with range of motion. It was unclear if this 
was surgical pain or otherwise.  He had 2+ knee jerk and 
ankle jerk reflexes, and 5/5 strength in his bilateral lower 
extremities.  Sensation was intact to light touch in the 
bilateral lower extremities.  

The pertinent impression was a 43-year old male who was three 
months status-post anterior-posterior lumbar fusion from L2 
through S1 due to low back pain.  The examiner observed that 
at this point it was very difficult to assess the impact of 
the Veteran's back problems due to the fact that he had 
recently had surgery, but he appeared to be improving 
substantially since the surgery.  X-rays were conducted that 
day which resulted in an impression of interval posterior 
fusion of L2 through S1 with no evidence of hardware 
complication.  

On VA scars examination in August 2004, the Veteran was 
appropriately tender at the low back anterior and posterior 
surgical sites of surgery performed four months earlier.  
Physical examination revealed healing surgical scars.

An August 2004 VA treatment report provides that the Veteran 
no longer saw his private physician for back pain as it was 
better.  The diagnosis was back pain, controlled.  

In his December 2005 substantive appeal, the Veteran related 
that when he had the August 2004 VA examination he was still 
taking pain medication and muscle relaxers, and was not 
working.  He was no longer taking medication and was back at 
work.  He had to do a lot of bending and reaching at work 
that caused him pain.  It was hard to reach anything that was 
at floor level.  It was hard to get dressed in the morning or 
tie his shoes.  It was difficult to clean himself after using 
the bathroom because he could not twist to reach and clean.  

VA treatment notes dated in February 2006 reflect a history 
of back pain, and that the Veteran was continuing non-
steroidal anti-inflammatories.  

The report of a March 2007 VA examination provides that the 
Veteran reported having no radiculopathy symptoms since his 
2004 surgery.  However, he did have a persistent pain in the 
lower back that he described as a pressure or stretching 
pain.  Occasionally, it would rip apart but it was just 
confined to the lumbar area in the midline.  There was no 
radiation and he had no bowel or bladder symptoms.  He 
reported that the pain was worse when standing.  He recently 
had been standing a lot at work and this put a lot of 
pressure on his back.  He did have limitations on things he 
would like to do.  He liked to work on cars but because of 
the position required for this he could not do so with his 
back problems. 

On neurological examination, the Veteran had 5/5 strength in 
all muscle groups. Reflexes were present and symmetric 2+ 
throughout.  Sensation was intact to light touch throughout. 
Pinprick was intact in the lower extremities throughout.  
Vibration and proprioception sensation were present.  The 
Veteran occasionally described some paresthesias, especially 
with prolonged sitting, in the lateral leg.  It did not 
extend to his groin.  This had been developing over the past 
couple of months.  The impression was residual back pain as a 
result of back condition that the Veteran said started in 
1979 and 1990.  He was already service-connected for this.  
He described the pain as 3/10 and constant, however worse 
with activity.  It had been impacting what he could do at 
work and at home.  The examiner did not see any evidence of 
any radicular component to this.  The Veteran did not have 
evidence of a peripheral neuropathy.  An impression of 
probable lateral femoral cutaneous syndrome was also given.  

The report of an April 2007 VA consult notes that the Veteran 
had been referred for C&P examination to evaluate whether he 
had bilateral peroneal nerve palsy.  He reported burning pain 
of the right lateral thigh, a deep achy pain of the bilateral 
knees, and a deep achy pain on the bottoms of his feet.  The 
report sets forth the results of manual motor and sensory 
testing, and notes that all studies were normal.  The 
conclusion was normal study.  The examiner related that by 
history, physical examination and nerve conduction studies, 
the Veteran did not have a right or left deep peroneal motor 
neuropathy, or a right or left superficial sensory 
neuropathy.  

Another VA examination was conducted in November 2007, to 
obtain range of motion studies and address Deluca factors.  
The report relates that the Veteran's medical records were 
reviewed.  It notes that the Veteran had some improvement 
since surgery, but still had persistent low back pain.  The 
Veteran was on Naprosyn with poor response.  There was no 
history of numbness, paresthesias or leg or foot weakness.  
There was a history of decreased motion, stiffness, weakness 
and pain in the low back with activity.  The pain was achy, 
of mild severity and lasted for hours.  Its frequency was 
weekly to monthly and burning pain radiated to the right leg.  
There were severe flare-ups occurring every one to two 
months, that lasted for hours.  Precipitating factors were 
bending, lifting, walking, sitting, standing, overuse and 
weather.  Lying down was an alleviating factor.  The 
Veteran's impression of additional limitation of motion or 
other functional impairments during flare-ups was 10 percent.  
The Veteran was able to walk about 1/4 mile.  

On physical examination, there were no spasms, atrophy, 
guarding, pain with motion, tenderness or weakness of the 
thoracic sacrospinalis.  There was no abnormal spinal 
curvature.  Results of detailed motor examination of the 
spine were all 5/5, with normal muscle tone and no muscle 
atrophy.  Results of detailed sensory examination showed no 
abnormal sensation.  Results of detailed reflex examination 
were normal.  

There was no thoracolumbar spine ankylosis.  Active and 
passive flexion was from zero to 45 degrees, with pain on 
each and after repetitive use.  There was no additional 
limitation of motion on repetitive use.  Active and passive 
extension was from zero to 15 degrees, with pain on each and 
after repetitive use.  There was no additional limitation of 
motion on repetitive use.  Bilateral lateral flexion was from 
zero to 20 degrees, with pain on each and after repetitive 
use.  There was no additional limitation of motion on 
repetitive use.  Bilateral lateral rotation was from zero to 
20 degrees, with pain on each and after repetitive use.  
There was no additional limitation of motion on repetitive 
use.  The Veteran's reduced range of motion was noted to not 
represent "normal" for the Veteran, due to other factors 
not related to the disability being examined.  

The report notes that the Veteran had experienced no 
incapacitating episodes during the past 12 months due to the 
spine condition.  X-rays of the lumbosacral spine resulted in 
an impression that posterior spinal fusion hardware was 
intact and in normal anatomic alignment with no 
complications.  

The results of the Veteran's April 2004 nerve conduction 
studies were repeated.  

The Veteran was noted to be currently employed full time as a 
human resources specialist for VA.  The duration of his 
employment was one to two years.  He had lost no time from 
work during the prior 12 month period.  

The final diagnosis was chronic low back pain status-post L3-
4 laminectomy and discectomy.  It was noted to have 
significant effects on his usual occupation, with pain 
affecting his occupational activities.  There were also mild 
effects on daily activities of chores, sports, recreation, 
dressing and grooming.  There were no effects on shopping, 
exercise, traveling, feeding, bathing or toileting.  

The Board observes that the foregoing medical evidence shows 
that the Veteran's low back disability does not warrant an 
increased evaluation under the General Rating Formula.  The 
evidence simply does not show that his service-connected low 
back disability results in forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The foregoing medical evidence also shows that the Veteran's 
low back disability does not warrant an increased evaluation 
under the Incapacitating Episodes Formula.  The evidence does 
not show that his service-connected low back disability has 
resulted in any incapacitating episodes over the past 12 
months.  Nor does the evidence show that his disability 
results in any chronic neurologic manifestations.  Again, the 
March 2007 VA examination found that there was no evidence of 
any radicular component or a peripheral neuropathy.  The 
April 2007 VA nerve conduction studies found that the Veteran 
did not have a right or left deep peroneal motor neuropathy, 
or a right or left superficial sensory neuropathy.  

The Board is aware of the Veteran's complaints of flare-ups 
and pain on use both at work and outside of work.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
Veteran's service-connected low back disability are 
contemplated in the 20 percent disability rating.  The 
foregoing evidence simply does not show that pain, due to the 
service-connected back disability, has caused functional loss 
comparable to the criteria for an increased disability rating 
discussed above.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

The Board acknowledges that the most recent VA examination 
found that the Veteran's disability had significant effects 
on his usual occupation and mild effects on some daily 
activities.  However, the same report provides that 
repetitive use did not result in any additional limitation of 
motion of the thoracolumbar spine.  The Veteran had no muscle 
atrophy, indicating that pain was not so great as to result 
in lack of use of any relevant muscles.  

The Board is aware that the Veteran has a well healed scar of 
the lumbar region.  In general, evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14 (2009); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Id.  In this case, the VA examination reports are negative 
for any pertinent findings or resulting functional impairment 
from the scar.  38 C.F.R. § 4.118 (2009).  Thus, additional 
compensation, based on the scar, is not warranted.

Extraschedular Evaluation

According to 38 C.F.R. § 3.321(b)(1) (2009), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

In the present case, there is no indication in the objective 
record that the rating criteria are inadequate to rate the 
Veteran's residuals of lumbar strain, status-post L3-4 
laminectomy and discectomy with mechanical low back pain and 
degenerative disc disease.  There is no suggestion that the 
rating criteria do not reasonably describe the claimant's 
disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an evaluation in excess of 20 percent, from 
August 1, 2004, for residuals of lumbar strain, status-post 
L3-4 laminectomy and discectomy with mechanical low back pain 
and degenerative disc disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 20 percent, from August 1, 2004, 
for residuals of lumbar strain, status-post L3-4 laminectomy 
and discectomy with mechanical low back pain and degenerative 
disc disease, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


